OFFICE     OF THE AlTORNEY            GENERAL    OF TEXAS
                                           AUSTlN
QDurpC.IlrrcM
--




      Eonorable   Rmer Garrison, Jr.,                 Dirsotor
      Department or Fubllo sarety
      Camp Xabrg
      AUdlII,   T6SN4

      Dear Sir;                           opieion    HO. o-248e
                                          Rat Should the ds8orlbed      oombina-
                                                 tion of vehiols  -be operated
                                                          p6olal petit    rrom
       ?.                                                 a Highway Departc33nt
                                                          d the rams be regls-

                                                             r of reaent date re-
                                                            ent upon the abms
P     stated       question.                                 8 r0uwps:
                                               &with a photograph     of a
                                               that  haa a ziotor permsn-
                                               sk rrame at the rear or
                                                $h 0r e&ht (8 rest
                                                # to this reh 1 ole is a
                                                bight (8) reet 80~~~3 (7)
                                                nt, and the total   length
                                               ruok and trailer   is rorty-

                                    8(b) or &tuae ~3111 6 Chapter 88
                                  he General Laws of td ~eaond Caded
                                  t3 lorty-rirst       Le~lalature      prorides
                                  ,*No vshiole      shall   be registered       and
                               th a total       outside   width,     inoludlng
                               r more thaa ninety-six            (96) lnahw,
                esoept &at the linltations              as to size of the
                vehicle    shall   not apply to lmplsments            of husbandry,
                and highway building          and maiatsnanoe        maohinery
                tenporarlly      propelled      or moved upon the public
                hlghwft y, '
                     *SoOtion 3(a) oi Rouse ~111 336,              Chapter    288,
                Fags 507, General Laws of the Regular              tieselon   of
                                                                      382


Ronorable    Eoaer Garrison,   Jr.,   Director,     page 8       ”


        the Porty-aeoond Legislature,     provides In part
        th6t *No vehlole shall exaeed a total outside
        width lnoludlng any load thereon, of nlnety-
        six (96 inches, exoept that the 1Izltatlocs
        as to s 1z.8 of the vehicle  stated in this seo-
        tlon shall not apply to Implenenta of husbandry
        including   mohlnery solely   used for the purpose
        of drilling   water wells,  and highway building
        amintenanoe naohinery temporarily      prqpslled or
        moved upon the public hlghway.1
             ~Thls conblnatlon  of vehlale        in questlon
        &u~selor    the purpose or pull@           casing from
                 .
              *In your oplnlon,  should this cosbina tl on
        of vehlole be operated upon a speolal    permit
        froin the Texers Highway impertmmt,  or should the
        sane be registered?
             The registration   and lIcansl~     clause respeatlng
notor   vehloles    is shown by the various sactions     of .atlcle
6675a-l-Ob,      Vernon’s Civil Statutes.    0tlcle    fM75a-8 Fro-
rides in part:
               *Every owner of a motor vehlofe, trailer
        or semi-trailer   us6d or to be used upon the
        publlo highways of this State, and each ohauf-
        feur, shall apply each year to the State II&h-
        way Cepartnent through the county Tax Colle.otor
        of the County in whloh he resides for the recis-
        tratlon of each suoh vehicle   owned or controlled
        by him, or for a ohaufSeurfs   license, for the
        ensuing or ourrent calendar year or unex>lred
        portion thereor;   . . .m
             EStiole   6078a-Sb provides    in part:
              nprovlded that no vehicle shall be register-
        ed with four wheels, or less, whose gross weight,
        Inaluding loads, 6xoeeds 22,000 pounds; that no
        vehlole shall be registered    with six wheels,
        whose gross weight, lncludin& load, exceeds
        30,000 pounds; (.kxles of the latter   type to be
        spaced not less than 40 fnohes apart),
                                                                                     383




Honorable       Rome? Garriatm,       Jr.,   Diteatoz,     pago       3


                “ind   provided     tither      that
                                                no rotor rehloh
        shall    be regiotored       and lloenae8wblch h44 a
      total outride width, lnoludlng          a&g load thereon,
      of more t&en ninety-six       :nchos,     exoopt that l he.
      wldth of a fame tractor 3tail         not   exceed  P reet,
      and e.xOeptIng furthar,     thct the linitatiom         as
      to sixa of rahialo     atafad in thIa seotlor        shall.
      not apply to impls~lents      of hua!?andry and hi hwar
      building  and ntllntenanoe     mcrohlnory tmporm f ,I,r
      propelled  or muved upon the publla h.&hwayaI ,,.a
                Artlole    iHUla,    imrnon~a     cfril   Statuter,       prorfdea
i.8 Dart!

                ~Ssotlon 1.    When any p&-son, firs         or oor-
      poratlea shall       desire    to ogarate    over a state
      hlghwar auper-heavy          or OYW-olza aquipmnt         ror
      the   trtmaportotlon       i;i such aomoditlea       as oannot
      be reasonably      dlamantled,     where thr gross weight
      or size exaeeda the llptttr         allowed    by law to ba
      transports6     over a state highway, the State ~tgh-
      uay Dopartmnt       any, 11~oa applioation         ia~2r a
      pemlt     ror the operat 1 on or aald l       aui    wt   with
      said occmmdItles, T&W lald State f?Q PBLY mF-
      lant la of the opInIon that the acne zq be
      operated witbout material          damage to the hlghwsy.
      Frovlcled,   howavar, that nothlqz         in tbla aet shell
      prevent the full       control    of such morements or
      operations    on the atreeba or aItIa6           an6 town8 b;r
      the ordlaanoes      of euoh aumIclpal1t.y.~
            Seotlon   3 or raid aot provider   in auistenoe that
before the i#mmiOs      of lueh petit    the epglIOant   tot aaw
etdl   rile with the Gtate it !niey Dupartmmt a bond in an
maount to be set and approva % br the Departzient,       payable to
the Department,     and oonditlened   thnt the applloant    wIl1 pay
to aaid Dopartwint any dmaage that night be auatained           to
the h&hways by virtus      of the operation   of the epul      ent,
emd shall   acwqmny tha applioation       wlth a fea Ot fl .oo pay-
able to tha Highway Dapart8snt      to be dapoaltad    in the Treasury
or tha St&a or ‘ferar to the oredIt of tha ~I@wap ~bitenanos
Fund.
           Section  4 oi lald eat proribea in rubataneo that
suah permit,   when laaued, shall  show the name of tha appu-
oant, the date or the applloatlon,    algnature of the State
Uonorablr          &msr    Garrison,   Jr.,    Direator,   page 4



Highray  $agIne@r OP Mti6ion    &@nse.r,  ths kind ot equip
ment to  be trtmsported  OTOP the highway togothsr with the
artlght and dimenefoas  02 the S~BNJ, and i t shall atate the
highways and dlstanos   over whioh the Sam is to bs trens-
ported.
              sy the very word         oi Artisle     669ba-8 and 8b,
supra, the oomblnation       vshlci"p s lnvolmd     in the Instant    crane
Is not subject     to registration      under said ast, &us to Its
extraordinary     weight and size.       'fherefora     If such vehiole
Is to bo moved UQOIIthe highways of this stati,               It must be
by rirtus of tha speolal perrdts granted                   to   $hm owner by the
state Highway GepaPtment.
                our Opinion No. O-16ll,   a oop of whloh Is SnolossQ
hrrewlth      ior youourInformation,treat@ wf th substantially   this
ldsntioal       quostlon,  and this opinion ls In all rsspsots eon-
firmed.       No quote from this opinion as follawrr
             -The sam LegIslaturs     that            enacted Senate
       Bill No. 10, Chapter 41, Bssoab                calls& Session
       oi ths Forty-first  Lsglslaturs,               nhloh 18 the aot
       providing          ror   emIt   to     oporatr ors~sisr        an6
      OteFw6ight equ lpplC#At Upon the &a.itatIOnS             diS-
      ousseti,    also snaots6 Bouso ~111 No. 6, whloh is
      Chapter 08 o? tho Aots ot said Legislature,                 and
      which, amng othsr things,            provided   for ths
      re istratfon an% lioonsing           O? JlkOtOFrshiolss.
      Thf s later     aot exprsasly     repealed    a number of
      statutes     and prior    aots of the Legislature,          an&
      provided     generally    that all oi the lawa in oon-
      niot     therewith     were repralsd~ but Chapter 41
      was not msntlonod ammg thr statutos              and sots
      that word expressly        repealed.
           "It is the            oonoluslon oi this bspartmsnt
      that these two            aots of tha sam Legislature    do
      not aeoessarily            OorUliat and afo not repugnant
      the one to ths            other, when oormtrusd as this
      department           has oonstruod them, ln that          th8
      first   enaotment muet ti aonstrued as a linita-
      tion 0 sxoeption        to the provisions   of ths later
      aot , 8 his oonolusion       Is ln nocord with well es-
      tablirhed    p~Inolples    oi‘law.    In 39 Texas furis-
      prutlenoe,   pago 146, It I8 saIdI
                                                                        -
                                                                            385


 Honorable   3omer   Garrison,   JF.,   Director,    pa&-s S   '


            a* The Legislature    is supposed to be gov-
       orned by one spirit   and pollay during a session,
       and nsthing short of ?rdireot repeal In express
       tam,   or such lrraconollable    repugmnop as that
       both %cts cannot stand together,     will justify.a
       court in holding an aot lo recealed      by another
       act passed at the sam session.      . . .
              "'4 liberal    construction    is pe~nlsslble     for
       the pur$oss of sustalrinp,       itn 3ct .a8 statit    sn
       i?npliostion    of its repeal by another act passed
       at the same session.        Thd  tW0  aOtt3 Hill   be CCUl-
       strued togetlxm,      regarded as one atntrtte, sad it
       possible    they will be so oonstrusd that- 30th my
       stand us one snbodimnt         of tie lezlslutire     will.
       i?‘ortble purpose, the lamer act .my be regerded
       a8 an erceptior.     to the gro+iaiona     of the later. 9
            **~mmrous case.3 are oltad in the footnotes.
       see espeoinlly   &?in vs. Taxas, 20 '=0x. 353;
       Gillan vs. I.:atthewa, 122 3, ii. (kd) 343."
            Thsraforo,   you ars respeatfully ~iStised that it
 is the o?nion    of this deptlrtment that the combinfitlon ve-
 Nale,  tns subject of your request, should be operated upon
 the hl@vays   of this Stste by virtue of ;r egeclnl perxlt
 Ise~ed by the TQXUS Tiigtr.?ay itspartndi*
             ‘Trusti*   that this   satlvtactorily      disposes   of
 your inquiry,    we ran&n
                                           ?ourm vury truly




ATTORNEY
       GtiJERALOF TEXAS